Title: To George Washington from Mandrillon, 24 January 1787
From: Mandrillon, Joseph
To: Washington, George



Sir,
[Amsterdam, 24 January 1787]

The 24th of last October I had the honor of sending to your Excellency a memorial containing my submission to the resolution of the approaching General Meeting of the Cincinnati. I am

impressed with the most sanguine hopes, that, as it is under the Auspices of your Excellency that the proposition will be made, I shall be admitted. The Marquis de la Fayette wrote to me that I could not have a more powerful advocate than you, Sir, as you are the President. Be that as it may, if the Statutes of the Society absolutely oppose my election as an honorary member, I beg your Excellency to be persuaded that I shall have no less zeal & desire to inform myself of the interest of the 13 united States, & no less assiduous, on that account, to publish the triumph, the Glory & the examples of wisdom which America offers to Europe.
Your Excellency knows that a writer is always unsatisfied when he wants information respecting any subject upon which he wishes to treat. This, without doubt, will plead a pardon for the request which I make of an exact list of the Members of the Society, and all which relates to its constitution & Laws. I have already many interesting objects, but they will not suffice, and I only wait for this suppliment to compleat a new work which I am about to publish.
Europe is actually engaged in errecting new monuments of Glory, in justice, to you, by adorning your happy Country with the Statue of your Excellency: permit me to give you a Copy of an interesting letter inserted lately in the Parisian Journal; I am employed in answering it, to pay publickly to your Excellency a new tribute of my respect & admiration.
When the subject is well understood, I will venture to say that no one is more capable of writing a good inscription than I am; but the subject here requires superior talents, & I, unfortunatly possess but too much Zeal, receive therefore, Sir, this peice of verse & this inscription, with candour & indulgence.
I would remind your Excellency that I have the image of my Hero continually impressed upon me, & that I should be happy to have it in my power to be interesting to him for a moment. I have the Honor to be, with the most perfect admiration of your Excellency, Sir Yr very Hble & Obedt Servt

Jh de Mandrillon


fellow of the Academies of Science at Holland, Bresse & Philadelphia

